DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claim set received 01/27/2020.  Currently, claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0163858 to Haddad et al.
Regarding claim 1, Haddad discloses a  medical connector (5) comprising:
a fluid inlet port (20) configured for removable engagement with a connection port of a multi-use disposable set (MUDS) to establish a fluid connection therewith ([0099] for placement intermediate an IV line, thus from a pump proximally and connected to a patient distally, [0110]);
at least one sensing element (“sensor loop” SL, see [0104]) configured to interact with at least one sensor (110) on a fluid injector system; and
a patient fluid line (15) connected, at a first end, to the fluid inlet port and having a fluid line connector (25) at a second end ([0099] each port fitted with an appropriate connector), configured for connection to a patient catheter ([0099] connects to line entering patient; on an IV line), establishing a fluid connection between the fluid inlet port and a vein or artery of a patient [0099],
wherein fluid flow through the patient fluid line is unidirectional from the first end to the second end (this is a functional limitation, the examiner asserts the fluid is capable of flowing unidirectionally, especially in light of the supply entering at 20 and exiting at 25 to the IV line to the patient), and
wherein the patient fluid line is configured for delivering fluid from the fluid inlet port to the vein or artery of the patient [0045].
Regarding claim 6, Haddad further discloses a locking mechanism ([0099] Inlet port has appropriate fitting, including locking “T”) for removably securing the medical connector to the MUDS.
Regarding claim 9, Haddad further discloses wherein the medical connector has an asymmetrical shape such that the medical connector is connectable with the MUDS in one orientation only. (see figures 1-2, 5 is asymmetrical with the various cutouts 35, 40.)
Regarding claim 14, Haddad further discloses wherein the fluid inlet port has at least one seal for forming a fluid-tight connection between the fluid inlet port and the connection port. ([0099] Inlet has luer, male, locking, female, etc. connector for connection with fluid source each of these would provide a fluid tight connection.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddad in view of US 2008/0086087 to Spohn et al.
Regarding claim 13, Haddad discloses the medical connector of claim 1 substantially as claimed as disclosed above, but does not further disclose at least one one-way valve configured for maintaining unidirectional flow through the fluid inlet port into the patient fluid line.  Spohn discloses a fluid delivery system including connectors having luer members, a check valve arranged in the connectors for limiting flow to one direction through the connector (abstract).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in art to provide a check valve within the connector as claimed for the advantage of limiting flow to one direction, thus preventing backflow and possible contamination through the system.
Allowable Subject Matter
Claims 2-5, 7-8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 appear in condition for allowance.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art includes a medical connector for connecting a single use component to a multiple use component, the connector comprising a fluid inlet port for connection with the multiple use component, a locking tab, a patient line, a sensing fin to interact with a sensor on the connected multiple use component to indicate the elements are properly connected; the proper detection initiating an automatic purging sequence through the patient line, alone or in combination with the other features of the claims.  The method of priming the device as claimed is similarly not found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783